Citation Nr: 1039579	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  02-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted entitlement to service 
connection for migraine headaches and assigned a 10 percent 
rating effective from October 17, 2000.  

In December 2002, the Veteran testified at a hearing before the 
undersigned.  The appeal was remanded by the Board in March 2004 
for further development.  In a January 2005 Supplemental 
Statement of the Case, the RO increased the Veteran's rating to 
30 percent effective October 17, 2000, the date of the Veteran's 
claim.  

In August 2007, the Board denied the Veteran's claim for a higher 
rating.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2009, the Court vacated the Board's decision and remanded the 
claim to the Board for further proceedings consistent with the 
Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In light of the Court's August 2009 decision, the Board finds 
that further development is required prior to adjudicating the 
Veteran's claim for a higher rating for migraine headaches.

As noted by the Court, a VA examiner in November 2004 was 
provided an illegible copy of a March 1999 report of a magnetic 
resonance imaging (MRI) of the brain and an incomplete copy of a 
July 2000 discharge summary from the medical center at the 
University of Alabama at Birmingham.  As legible, complete copies 
of these records may be relevant to the claim, they should be 
obtained.  The procedures outlined in 38 C.F.R. § 3.159 should be 
followed regarding requesting records and notification if records 
are not obtained.

The Board notes that since the November 2004 VA examination, 
additional relevant evidence has been associated with the claims 
file including private treatment reports, Social Security 
Administration records, and a VA examination report (to determine 
if the Veteran was totally disabled due to service-connected 
disability).  In light of this additional evidence, and the lack 
of legible, complete copies of the MRI report and discharge 
summary discussed above, another medical opinion regarding the 
severity of the Veteran's migraine headaches should be obtained.  
If possible, this opinion should be obtained from the physician 
who examined the Veteran in November 2004.  Specific instructions 
regarding the requested opinion are detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a legible copy of the March 16, 
1999 report of an MRI of the brain performed 
by Healthsouth Diagnostic Center in 
Tuscaloosa, Alabama, and a complete copy of 
the July 13, 2000 discharge summary from the 
medical center at the University of Alabama 
at Birmingham.  Authorization to obtain these 
records should be requested from the Veteran.  
The procedures outlined in 38 C.F.R. § 3.159 
should be followed regarding requesting 
records and notification if records are not 
obtained.

2.  Return the claims file to the examiner 
who conducted the November 2004 VA 
neurological disorders examination, if 
available, to provide the following opinion 
after review of the entire claims file to 
specifically include a legible copy of the 
March 1999 MRI report and the July 2000 
discharge summary if such can be obtained and 
the other evidence added to the record since 
the last examination:  Are the Veteran's 
migraine headaches best characterized as 
being manifested by characteristic 
prostrating attacks averaging one in two 
months over the last several months, 
characteristic prostrating attacks occurring 
on an average of once a month over the last 
several months, or by very frequent 
completely prostrating attacks productive of 
severe economic inadaptability?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner determines that an examination of 
the Veteran is necessary to provide the 
requested opinion, then such examination 
should be scheduled.  If the previous 
examiner is no longer available, then the 
requested opinion should be rendered by 
another qualified examiner.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed (to 
specifically include all of the evidence 
added to the file since the last adjudication 
by the RO).  If the benefit sought on appeal 
remains denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


